DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salafsky (US 2005/0118731).
Salafsky teaches a method of detecting an analyte of interest comprising:
introducing a sample comprising an analyte of interest to an antibody (test molecule exposed to probe, par. 35; probe may be an antibody, par. 42 and 148);

detecting the binding of the analyte of interest to the antibody using a coherent label-free (no labels required, par. 9 and 58) second harmonic direct detection system (nonlinear optical technique, par. 39; change in nonlinear light which is change in intensity or wavelength in the second harmonic beam detected directly due to binding, par. 40; par. 28).
With respect to claim 2, Salafsky teaches the analyte is a protein (par. 42).
With respect to claims 5 and 6, Salafsky teaches the antibody immobilized on a support and known to bind to the analyte of interest (par. 41).
Claim 7 recites that the concentration of the analyte in the sample is sub-femtomolar or greater, which is less than femtomolar or greater than femtomolar and encompasses any concentration of analyte.  Since analyte is present in the sample of Salafsky, there is necessarily a concentration and therefore reads on the recited range.
With respect to claim 8, Salafsky teaches detecting binding of the analyte of interest to the antibody using second harmonic imaging (image of second harmonic intensity is built and is proportional to target binding to the probes, par. 255).
With respect to claims 9 and 10, Salafsky teaches the method further comprising determining binding properties of the analyte using second harmonic correlation spectroscopy (measurement of intensity performed by spectroscopic configuration, par. 289; intensity determines binding rate, which is a binding property, par. 17); and second harmonic imaging to quantify the analyte of interest (nonlinear optical radiation 
With respect to claim 11, Salafsky teaches the detection system comprising: a laser that generates incident light at a first frequency (par. 252); a substrate assembly having an optical prism and a support layer that supports the sample and antibody between the support layer and the prism, wherein the substrate receives incident light at the first frequency of the laser (par. 253 and 256); a detection assembly that receives emitted light from the substrate assembly and detects a second harmonic signal corresponding to emitted light having a second frequency equal to twice the first frequency (par. 254); and a processing assembly that receives the second harmonic signal and determines a quantity of the analyte of interest (par. 255).

Claim(s) 1, 2, 5-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (EP 0740156) in light of Carney et al. (US 2011/0267617).
Quinn et al. teach a method of detecting an analyte of interest comprising:
introducing a sample comprising an analyte of interest to an antibody (solution containing complementary species brought into contact with a surface having an antibody attached to the sensor surface, par. 14);
incubating the sample and antibody under conditions sufficient to allow binding of the analyte of interest to the antibody (formation of complex between complementary species, which are antibody and antigen, par. 14); and

Quinn et al. do not specifically state that the second harmonic direct detection system is coherent.  However, at paragraphs 8 and 14, Quinn teaches that second harmonic generation is used to determine the amount of complex formed on a sensor surface.  At paragraph 35, Carney et al. teach that second harmonic generation is factually a coherent process.  Therefore it would be expected that the second harmonic detection performed by Quinn would necessarily be coherent based on the teachings of Carney et al.
With respect to claim 2, Quinn et al. teach the analyte of interest being a protein (antigen, par. 14).
With respect to claims 5 and 6, Quinn et al. teach the antibody immobilized on a support (attached to sensor surface, par. 14) and known to bind to the analyte of interest (complementary species, par. 14).
Claim 7 recites that the concentration of the analyte in the sample is sub-femtomolar or greater, which is less than femtomolar or greater than femtomolar and encompasses any concentration of analyte.  Since analyte is present in the sample of 
With respect to claim 8, Quinn et al. teach the label-free second harmonic detection system using second harmonic imaging to detect the binding of the analyte of interest (photomultiplier tube detector indicates imaging, par. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salafsky (US 2005/0118731), as applied to claim 1, or Quinn et al. (EP 0740156) in light .
Salafsky teaches a sample comprising a test molecule that binds to a candidate binding partner that is a protein (par. 35 and 42).  Quinn et al. teach a sample solution containing a complementary species that is a protein antigen (par. 14-15).  Salafsky and Quinn et al. fail to specifically teach the sample is a biological sample.
Liscindini et al. teach a method comprising: introducing a sample comprising an analyte of interest (par. 67); incubating the sample and antibody under conditions sufficient to allow for binding between the analyte and antibody (par. 16-17 and 67) and detecting the binding of the analyte and antibody using a label-free optical detection system (par. 68), wherein the sample is a biological sample of blood, urine, cell lysate, serum (par. 18), in order to provide highly sensitive and fast detection of an analyte in a sample (par. 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the sample in the method of Salafsky or Quinn et al., a biological sample that is blood, serum, urine or cell lysate as taught by Liscidini et al. because Salafsky and Quinn et al. are generic with respect to the sample comprising an antigen analyte that can be introduced to the antibody in the disclosed methods and one would be motivated to use the appropriate sample for detection of the desired analyte. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (EP 0740156) in light of Carney et al. (US 2011/0267617), as applied to claims 1 and 8, in view of Salafsky (US 2002/0127563).
Quinn et al. teach the label-free second harmonic detection system comprising: a laser that generates incident light at a first frequency (Q-switched Nd:YAG laser, par. 15); a substrate assembly having an optical filter and a support layer that supports the sample and antibody between the support layer and the filter, wherein the substrate receives incident light at the first frequency from the laser (par. 15); a detection assembly that receives emitted light from the substrate assembly, wherein the detection assembly detects a second harmonic signal corresponding to emitted light having a second frequency equal to twice the first frequency (photomultiplier tube, par. 15); and a processing assembly that receives the second harmonic signal and determines a quantity of the analyte of interest (computer, par. 15; analyte is quantitated, par. 10).
Quinn et al. teach the substrate assembly comprising a filter, but fail to teach a prism.
Salafsky teaches a method of detecting binding between an analyte and an antibody in a sample using a coherent label-free second harmonic direct detection system (par. 8, 9 and 17), wherein the detection system comprises a laser that generates incident light at a first frequency (par. 227); a substrate assembly having an optical prism and a support layer that supports the sample an antibody between the support layer and the prism wherein the substrate receives incident light at a first frequency from the laser (par. 227 and 232); a detection assembly that receives emitted light from the substrate assembly wherein the detection assembly detects a second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the optical filter of Quinn et al., with a prism as taught by Salafsky, in order to provide total internal reflection at the detection surface for increased focusing of light (Salafsky, par. 58 and 232).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Quinn and Salafsky are similarly drawn to detection of binding between a target and binding partner using a coherent label-free second harmonic direct detection system.
With respect to claims 9 and 10, Quinn et al. teach using second harmonic imaging to quantify the analyte of interest (par. 15), but fail to teach the system further comprising determining binding properties of the analyte of interest using second-harmonic correlation spectroscopy.
Salafsky teaches the device comprising two configurations: imaging and spectroscopic (par. 289), and the method comprising determining binding properties of the analyte using second harmonic correlation spectroscopy (change in intensity determines the rate of binding reactions, par. 17; second harmonic spectroscopy measurement of the intensity, par. 289); and using second harmonic imaging to quantify the analyte of interest (image scanning, par. 289; imaging used to quantify analyte, par. 229 and 230), in order to provide determination of binding reaction rates (par. 17).

One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Quinn and Salafsky are similarly drawn to detection of binding between a target and binding partner using a coherent label-free second harmonic direct detection system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salafsky (US 2005/0118731), as applied to claims 1, 8 and 11, in view of Rimke et al. (US 2010/0177307).
Salafsky teaches a second harmonic imaging method detecting light from a first substrate, but fail to teach the emitted light from the first surface of the sensor optically heterodyned to amplify the second harmonic signal.
Rimke et al. teach heterodyning a second harmonic signal that amplifies the signal (par. 17, 38 and 46), in order to provide noise-free detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Salafsky, light optically heterodyning the second harmonic signal as taught by Rimke et al., in order to provide a noise-free detection signal.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (EP 0740156) in light of Carney et al. (US 2011/0267617) in view of Salafsky (US 2002/0127563), as applied to claims 1, 8 and 11, further in view of Rimke et al. (US 2010/0177307).
Quinn et al. in light of Carney et al. in view of Salafsky teaches a second harmonic imaging method detecting light from a first substrate, but fail to teach the emitted light from the first surface of the sensor optically heterodyned to amplify the second harmonic signal.
Rimke et al. teach heterodyning a second harmonic signal that amplifies the signal (par. 17, 38 and 46), in order to provide noise-free detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Quinn et al. in light of Carney et al. in view of Salafsky, light optically heterodyning the second harmonic signal as taught by Rimke et al., in order to provide a noise-free detection signal.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Quinn, Salafsky and Rimke are similarly drawn to processing of second harmonic signals.


	Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art fails to teach the first surface of a sensor used in second-harmonic imaging covered with a silicon oxide sol-gel film to create a self-contained heterodyne optical arrangement.

Response to Arguments
Applicant’s arguments regarding the reference of Haiml have been considered and are persuasive.
Applicant's arguments filed 16 April 2020 regarding the reference of Salafsky have been fully considered but they are not persuasive.
Regarding Salafsky, Applicant argues that Salafsky teaches an indirect detection since the measured response is due to change in the polarization or orientation of indicators.  Applicant further argues that direct detection is not performed in Salafsky because the interaction of analyte is not detected, but inferred by the change in surface potential of indicators.  
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  The specification as originally filed does not provide a specific definition for a second harmonic direct detection system.  At paragraph 56 of the instant specification, second-harmonic imaging is accomplished by direct collection of a wide 
Furthermore, Salafsky discloses the label-free second harmonic detection system of claim 11, which are the structural components required for a label-free second harmonic direct detection system.  Therefore the detection system taught by Salafsky is considered to be direct as required by the claims.
Even assuming arguendo Applicant’s argument regarding Salafsky being an indirect detection system due to the presence of indicators the argument would not be persuasive.  At paragraph 74, Salafsky teaches that second harmonic microscopy may be performed without the use of indicators.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), see MPEP 2123.  As such, Applicant’s argument is rendered moot.
Upon further consideration of the claims, a new ground(s) of rejection is made in view of the prior art reference of Quinn et al. (EP 0740156).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MELANIE BROWN/Primary Examiner, Art Unit 1641